DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 05/13/2022. In virtue of this communication,  claims 2, 14, 25, 26 have been canceled; claims 1, 3 – 5, 7 – 13, 15 – 17, 19 – 24 have been amended.  Claims 1, 3 – 13, 15 – 24  are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1, 3 – 13, and 15 – 24 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 3 – 13, and 15 – 24 are allowed for the reasons as set forth in the Applicant's response filed on 05/16/2022. In addition, Lindheimer et al. (2021/0219355) (notes: this reference was cited in previous rejection) teaches the identifier associated with the wireless device is a 5G-S temporary mobile subscriber identity (5G-S-TMSI), wherein the part of the 5G-S-TMSI that is signaled in msg3 is a combination of AMF pointers and a portion of 5G-TMSI, the 5G-S-TMSI is built up from a set of other identifiers <5G-S-TMSI>:=<AMF Set ID><AMF Pointer><5G-TMSI>. Lindheimer et al. teaches that a comparison of Global Unique Temporary Identifier (GUTI) lengths for Access Mobility Management Function (AMF) and Mobile Management Entity (MME), the 5G-TMSI and the M-TMSI are of equal length and allocated by AMF/MME. In addition to the 5G-TMSI and the M-TMSI, there is the MME Code and the AMF pointer and possibly part of AMF set ID. Lindheimer et al. also teaches that both NR and LTE connected to 5GS and a 5G core network can manage a longer 5G-S-TMSI. However, Lindheimer et al. fails to teaches obviously all the amended limitations “transmitting, to a second node, information related to a mapping relation between the RAN UE identifier and the unique identifier of the UE to a second node, based on the unique identifier of the UE, wherein the first node and the second node correspond to network nodes within a base station, wherein the unique identifier of the UE is identified based on first information transmitted from the UE and second information transmitted from a network entity, and wherein the RAN UE identifier corresponds to a unique identifier of the UE over interfaces between network nodes, including the first node and the second node, within a base station”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645